AO 245B (Rev.02/1 8) Judgment in a Criminal Case
                     Sheet 1



                                        UNITED STATES DISTRICT COURT
                                                          Middle District of Alabama
                                                                        )
              UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                                                        )
                                  v.                                    )
                      DARRELL GAMBLE                                    )         Case Number: 2:18cr275-ALB-1
                                                                        )
                                                                        )         USM Number: 12314-002
                                                                        )
                                                                                   Cecilia Vaca
                                                                        )
                                                                                  Defendant's Attomey
                                                                        )
THE DEFENDANT:
   pleaded guilty to count(s)        1 of the lndictment on 9/27/19 in open court

El pleaded nolo contendere to count(s)
   which was accepted by the court.
❑ was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty ofthese offenses:

Title & Section                  Nature of Offense                                                       Offense Ended               Count

 18 USC § 922(g)(1)                Possession of a Firearm by a Convicted Felon                            2/10/2018




       The defendant is sentenced as provided in pages 2 through              6         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
❑ The defendant has been found not guilty on count(s)
❑ Count(s)                                             P is      E are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,residence,
or mailing address until all fines,restitution, costs, and special assessments imposed by thisjudgment are fully paid. Ifordered to pay restitution,
the defendant must notify the court and Uniteci States attorney of material changes in economic circumstances.

                                                                        9/27/2019
                                                                       Date of Imposition of Judgment


                                                                        /s/ Andrew L. Brasher
                                                                       Signature of Judge




                                                                        Andrew L. Brasher, United States District Judge
                                                                       Name and Title ofJudge


                                                                        10/1/2019
                                                                       Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                    Judgment — Page     2   of   6
DEFENDANT: DARRELL GAMBLE
CASE NUMBER: 2:18cr275-ALB-1

                                                             IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total
term of:
  77 months.




     EA The court makes the following recommendations to the Bureau of Prisons:

  That Defendant be placed in The Residential Drug Abuse Program (RDAP)and that Defendant be placed in a facility where
  educational and vocational training are available.


         The defendant is remanded to the custody of the United States Marshal.

     1=1 The defendant shall surrender to the United States Marshal for this district:

           1=1 at                                 1=1 a.m.     1=1 p.m.     on

           1=1 as notified by the United States Marshal.

     1=1 The defendant shall surrender for service of sentence at the institution designated by the Bureau ofPrisons:

           El before 2 p.m. on

           1=1 as notified by the United States Marshal.

           1=1 as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                          to

at                                                 , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL


                                                                           By
                                                                                               DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                    Judgment—Page     3    of        6
DEFENDANT: DARRELL GAMBLE
CASE NUMBER: 2:18cr275-ALB-1
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 3 years. Term is to run concurrent with the 5 years SR in criminal case #2:07cr219-ALB.




                                                    MANDATORY CONDITIONS

1,   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           0 The above drug,testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse.(check ifapplicable)
4.    0 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check fapphcable)
5.    Ri You must cooperate in the collection ofDNA as directed by the probation officer. (check fapplicable)
6.    ❑ You must comply with the requirements of the Sex Offender Registration and Notification Act(34 U.S.C. § 20901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense. (check fapplicable)
7.    0 You must participate in an approved program for domestic violence. (check fapplicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B(Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3D — Supervised Release
                                                                                          Judgment—Page    4     of      6
DEFENDANT: DARRELL GAMBLE
CASE NUMBER: 2:18cr275-ALB-1

                                       SPECIAL CONDITIONS OF SUPERVISION
 1. The Defendant shall participate in a program approved by the United States Probation Office for substance abuse as
    directed, which may include testing to determine whether the Defendant has reverted to the use of drugs. The
    Defendant shall contribute to the cost of any treatment based on ability to pay and the availability of third-party
    payments.

2. The Defendant shall participate in a mental health treatment program approved by the United States Probation Office
   as directed and contribute to the cost based on ability to pay and availability of third-party payments.

3. The Defendant shall submit to a search of his person, residence, office or vehicle pursuant to the search policy of this
   Court.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                       Judgment — Page              of        6
DEFENDANT: DARRELL GAMBLE
CASE NUMBER: 2:18cr275-ALB-1
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                    JVTA Assessment*                Fine                        Restitution
TOTALS             $ 100.00                    $                               $                           $



 El The determination of restitution is deferred until                  . An Amended Judgment in a Criminal Case(A0 245C) will be entered
    after such determination.

 El The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                     Total Loss**             Restitution Ordered              Priority or Percentage




TOTALS                                                        0.00                                    0.00


1:1   Restitution amount ordered pursuant to plea agreement $

1:1   The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

❑     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       El the interest requirement is waived for the          ❑ fine     ❑ restitution.

      El the interest requirement for the          ❑   fine    ❑     restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 6 — Schedule ofPayments
                                                                                                          Judgment — Page     6      of          6
 DEFENDANT: DARRELL GAMBLE
 CASE NUMBER: 2:18cr275-ALB-1


                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    0 Lump sum payment of$             100.00              due immediately, balance due

            1=1   not later than                                   , or
                  in accordance with 1= C,        ❑ D,       1=1    E, or    V F below; or

 B    0 Payment to begin immediately(may be combined with                   ❑ C,      ❑ D, or      ❑ F below); or

 C    0 Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                     (e.g., months or years), to commence                      (e.g., 30 or 60 days) after the date of this judgment; or

 D    0 Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                      (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
        term of supervision; or

 E    1=1   Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    0 Special instructions regarding the payment of criminal monetary penalties:

            All criminal monetary payments shall be paid to the Clerk, U.S. District Court, One Church Street, Montgomery,
            Alabama 36104.




 Unless the court has expressly ordered otherwise,ifthisjudgment imposes imprisonment, payment ofcriminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 O    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




 O    The defendant shall pay the cost of prosecution.

 O    The defendant shall pay the following court cost(s):

• The defendant shall forfeit the defendant's interest in the following property to the United States:
   1 round of Aguila .38 caliber ammunition and 2 rounds of Component Aguila .38 caliber.


 Payments shall be applied in the following order:(1) assessment,(2)restitution principal,(3)restitution interest,(4)fine principal,(5)fine
 interest,(6)community restitution,(7)JVTA assessment,(8)penalties, and (9) costs, including cost of prosecution and court costs.
